DUFRESNE, Judge.
The defendant, Edmond Scott, was charged by bill of information with a violation of La.R.S. 14:27, 14:62 — Attempted Simple Burglary. On June 20, 1985, he was tried before a six person jury and found guilty as charged. On September 9, 1985, he was sentenced to five years at hard labor.
*1295From this conviction the defendant has appealed, urging one assignment of error, that the record be checked for errors patent.
We have reviewed the entire record for errors patent. Having found no such error(s), the conviction and sentence of the defendant are affirmed.
AFFIRMED.